ex105018psuogav1image1.jpg [ex105018psuogav1image1.jpg]


EXHIBIT 10.50
    




THE PNC FINANCIAL SERVICES GROUP, INC.
2016 INCENTIVE AWARD PLAN
* * *
PERFORMANCE SHARE UNITS AWARD AGREEMENT


This Agreement, which includes the attached appendices (this “Agreement”) sets
forth the terms and conditions of your performance share unit award made
pursuant to The PNC Financial Services Group, Inc. 2016 Incentive Award Plan and
any sub-plans thereto.


Appendix A to this Agreement sets forth additional terms and conditions of the
Award, including restrictive covenant provisions. Appendix B to this Agreement
sets forth certain definitions applicable to this Agreement generally. Appendix
C to this Agreement sets forth the performance-based vesting conditions
applicable to the Award and certain related definitions. Capitalized terms not
otherwise defined in the body of this Agreement have the meaning ascribed to
such terms in the Plan or Appendices A, B or C.


The Corporation and the Grantee named below (referenced in this Agreement as
“you” or “your”) agree as follows:


Subject to your timely acceptance of this Agreement (as described in Section A
below), the Corporation grants to you the Award set forth below, subject to the
terms and conditions of the Plan and this Agreement.


A.
GRANT AND ACCEPTANCE OF PSUs
 
GRANTEE:
[Name]
 
GRANT DATE:
February 15, 2018
 


AWARD:


Performance share units (“PSUs”), each representing a right to receive one
Share, and related Dividend Equivalents, payable in cash.


 
TARGET:


[# Shares] PSUs and related Dividend Equivalents
 
PERFORMANCE PERIOD:


January 1, 2018 - December 31, 2020
(other than limited exceptions in the event of death or a Change of Control, as
described in Appendix C).








--------------------------------------------------------------------------------




 
AWARD ACCEPTANCE; AWARD EFFECTIVE DATE:
You must accept this Award by delivering an executed unaltered copy of this
Agreement to the Corporation within 30 days of your receipt of this Agreement.
Upon such execution and delivery of this Agreement by both you and the
Corporation, this Agreement is effective as of the Grant Date (the “Award
Effective Date”). If you do not properly accept this Award, the Corporation may,
in its sole discretion, cancel the Award at any time thereafter.


B.
VESTING REQUIREMENTS
B.1
An Award becomes vested only upon satisfaction of both the service-based vesting
requirements and the performance-based vesting requirements set forth below.


 
SERVICE-BASED VESTING REQUIREMENTS
Except as otherwise provided in this Agreement, you must remain continuously
employed through and including the Committee-determined Final Award Date (as
defined in Appendix B) or such earlier date as prescribed by Section B.2 below.


 
PERFORMANCE-BASED VESTING REQUIREMENTS


Provided the service-based vesting requirements have been met, the Award will
vest and become payable on the applicable Final Award Date upon the achievement
of the performance goals set forth in Appendix C to this Agreement.


B.2
EFFECT OF TERMINATION OF EMPLOYMENT PRIOR TO THE FINAL AWARD DATE ON VESTING
REQUIREMENTS


 
RETIREMENT


Notwithstanding anything to the contrary in this Agreement, if your employment
with PNC is terminated due to your Retirement, and not for Cause, then the
service-based vesting requirements of the Award will be satisfied as of your
Termination Date, but the Award will not vest and become payable until the Final
Award Date, subject to satisfaction of the performance-based vesting
requirements and your continued compliance with the terms and conditions of this
Agreement.


 
DISABILITY
Notwithstanding anything to the contrary in this Agreement, if your employment
with PNC is terminated by PNC due to your Disability, and not for Cause, then
the service-based vesting requirements of the Award will be satisfied as of your
Termination Date, but the Award will not vest and become payable until the Final
Award Date, subject to satisfaction of the performance-based vesting
requirements and your continued compliance with the terms and conditions of this
Agreement.





-2-

--------------------------------------------------------------------------------




 
DEATH
Notwithstanding anything to the contrary in this Agreement, if your employment
with PNC ceases by reason of your death, or if you die after a termination of
employment with PNC due to Disability or Retirement or following an Anticipatory
Termination, but prior to the Final Award Date, then the service-based
requirements of the Award will be satisfied as of your date of death, and the
performance-based vesting requirements will be satisfied as further described in
Appendix C.


 
ANTICIPATORY TERMINATION


Notwithstanding anything to the contrary in this Agreement, if your termination
of employment with PNC is an Anticipatory Termination, then the service-based
vesting requirements of the Award will be satisfied as of the Termination Date,
but the Award will not vest and become payable until the Final Award Date,
subject to satisfaction of the performance-based vesting requirements and your
continued compliance with the terms of this Agreement.


 
TERMINATION FOLLOWING A CHANGE OF CONTROL
Notwithstanding anything to the contrary in this Agreement, if you have been
continuously employed by PNC, including any successor entity, through the date
of a Change of Control, and your employment with PNC is terminated following
such Change of Control (but prior to the Final Award Date):


(a)    by PNC other than for Misconduct,
(b)    by you for Good Reason, or
(c)    for any reason (other than for Misconduct) on or after the first business
day of the calendar year following the end of the Performance Period,


(each, a “Qualifying Termination”), then the service-based requirements of the
Award will be satisfied as of your Termination Date, and the performance-based
vesting requirements will be satisfied as further described in Appendix C.


For the avoidance of doubt, upon the occurrence of a Change of Control, the
Award will not become vested until the service-based vesting requirements are
satisfied, either as set forth in Section B.1. or as a result of your
Retirement, your termination of employment by reason of death or Disability, or
the occurrence of a Qualifying Termination.


C.
FORFEITURE



-3-

--------------------------------------------------------------------------------




C.1
FORFEITURE UPON FAILURE TO MEET SERVICE-BASED VESTING REQUIREMENTS
Except as otherwise provided in Section B.2 above, if you cease to be an
employee of PNC prior to an applicable Final Award Date, you will not have
satisfied the service-based vesting requirements and the Award will be
automatically forfeited and cancelled as of your Termination Date.  Upon such
forfeiture or cancellation, neither you nor your successors, heirs, assigns or
legal representatives will have any further rights or interest in the Award
under this Agreement.


C.2
FORFEITURE IN CONNECTION WITH DETRIMENTAL CONDUCT
At any time prior to the Final Award Date, to the extent that PNC (acting
through a PNC Designated Person) determines in its sole discretion (a) that you
have engaged in Detrimental Conduct and (b) to forfeit and cancel all or a
specified portion of the outstanding Award as a result of such determination,
then such portion will be forfeited and cancelled effective as of the date of
such determination.


C.3
FORFEITURE UPON FAILURE TO SATISFY PERFORMANCE CONDITIONS
If the final Corporate Performance Factor (as defined in Appendix C) is
determined by the Committee to be 0.00%, the Award will be forfeited and
cancelled without payment of any consideration by PNC as of the date of such
determination.
D.
DIVIDEND EQUIVALENTS
D.1
GENERALLY
As of the Award Effective Date, you will be entitled to earn accrued cash
Dividend Equivalents on the vested Payout Share Units (defined in Appendix C),
in an amount equal to the cash dividends that would have been paid (without
interest or reinvestment) between the Grant Date and the Final Award Date, as
though you were the record holder of such Payout Share Units, and such Payout
Share Units had been issued and outstanding shares on the Grant Date through the
Final Award Date.





-4-

--------------------------------------------------------------------------------




D.2
ACCRUED DIVIDEND EQUIVALENT PAYMENTS
(a) Generally. Accrued Dividend Equivalents will vest and be paid out in cash,
less the payment of any applicable withholding taxes pursuant to Section 6 of
Appendix A, if and when the Award vests and pays out (at which point such
Dividend Equivalents will terminate). Dividend Equivalents are subject to the
same vesting requirements and payout size adjustments as the Award. If the PSUs
to which such Dividend Equivalents relate are forfeited and cancelled, such
related Dividend Equivalents will also be forfeited and cancelled.


(b) Payment Upon a Change of Control. Accrual of Dividend Equivalents will cease
as of the Change of Control. Upon a Change of Control, Dividend Equivalents
accrued (without reinvestment or interest) between the Grant Date and the Change
of Control will vest and be paid out in cash, less the payment of any applicable
withholding taxes pursuant to Section 6 of Appendix A, if and when the Award
vests and pays out, as if you were the record holder of the number of Shares
equal to the number of vested Payout Share Units underlying the Award from the
Grant Date through the date of the Change of Control.




E.
PAYMENT OF THE AWARD
E.1
PAYMENT TIMING
Except as otherwise provided below, vested Payout Share Units that remain
outstanding will be settled as soon as practicable following the applicable
Final Award Date (and no later than (x) December 31st following the year of
death, in the event of your death, or (y) March 15th following the year the
Award vests).





-5-

--------------------------------------------------------------------------------




E.2
FORM OF PAYMENT; AMOUNT
(a) Payment Generally. Except as provided in subsection (b) below, your Final
Award will be settled at the time set forth in Section E.1 by delivery to you of
that number of whole Shares equal to the number of Payout Share Units under your
Final Award, less the payment of any applicable withholding taxes pursuant to
Section 6 of Appendix A.
  
(b) Payment On or After a Change of Control.


Upon vesting on or after a Change of Control, vested Payout Share Units will be
settled at the time set forth in Section E.1 by payment to you of cash in an
amount equal to that number of whole Shares equal to the number of vested Payout
Share Units, multiplied by the then current Fair Market Value of a share of
Common Stock on the date of the Change of Control (subject to any applicable
adjustment pursuant to Section 2 of Appendix A), less the payment of any
applicable withholding taxes pursuant to Section 6 of Appendix A. Related
accrued Dividend Equivalent payments will be paid to you in cash as described in
Section D.2(b).


No interest will be paid with respect to any such payments made pursuant to this
Section E.


F.
RESTRICTIVE COVENANTS
Upon your acceptance of this Award, you shall become subject to the restrictive
covenant provisions set forth in Section 1 of Appendix A.


G.
CLAWBACK
The Award, and any right to receive and retain any Shares (if applicable), cash
or other value pursuant to the Award, is subject to rescission, cancellation or
recoupment, in whole or in part, if and to the extent so provided under the
Corporation’s Incentive Compensation Adjustment and Clawback Policy, as in
effect from time to time with respect to the Award, or any other applicable
clawback, adjustment or similar policy in effect on or established after the
Grant Date and to any clawback or recoupment that may be required by applicable
law or regulation.


By accepting this Award, you agree that you are obligated to provide all
assistance necessary to the Corporation to recover or recoup the Shares, cash or
other value pursuant to the Award which are subject to recovery or recoupment
pursuant to applicable law, government regulation, stock exchange listing
requirement or PNC policy. Such assistance shall include completing any
documentation necessary to recover or recoup the Shares, cash or other value
pursuant to the Award from any accounts you maintain with PNC or any pending or
future compensation.


A copy of the Incentive Compensation Adjustment and Clawback Policy is included
in the materials distributed to you with this Agreement.





-6-

--------------------------------------------------------------------------------










-7-

--------------------------------------------------------------------------------


ex105018psuogav1image1.jpg [ex105018psuogav1image1.jpg]





THE PNC FINANCIAL SERVICES GROUP, INC.
2016 INCENTIVE AWARD PLAN


PERFORMANCE SHARE UNITS AWARD AGREEMENT


APPENDIX A


ADDITIONAL PROVISIONS


1.    Restrictive Covenants. You and PNC acknowledge and agree that you have
received adequate consideration with respect to enforcement of the provisions of
this Section 1 by virtue of accepting this Award (regardless of whether the
Award or any portion thereof is ultimately settled and paid to you); that such
provisions are reasonable and properly required for the adequate protection of
the business of PNC and its subsidiaries; and that enforcement of such
provisions will not prevent you from earning a living.


(a)Non-Solicitation; No-Hire. You agree to comply with the provisions of this
Section 1(a) during the period of your employment with PNC and the 12-month
period following your Termination Date, regardless of the reason for such
termination of employment, as follows:


i.    Non-Solicitation. You will not, directly or indirectly, either for your
own benefit or purpose or for the benefit or purpose of any Person other than
PNC, solicit, call on, do business with, or actively interfere with PNC’s
relationship with, or attempt to divert or entice away, any Person that you
should reasonably know (A) is a customer of PNC for which PNC provides any
services as of your Termination Date, or (B) was a customer of PNC for which PNC
provided any services at any time during the 12 months preceding your
Termination Date, or (C) was, as of your Termination Date, considering retention
of PNC to provide any services.


ii.    No-Hire. You will not, directly or indirectly, either for your own
benefit or purpose or for the benefit or purpose of any Person other than PNC,
employ or offer to employ, call on, or actively interfere with PNC’s
relationship with, or attempt to divert or entice away, any employee of PNC. You
also will not assist any other Person in such activities.




- 1 -

--------------------------------------------------------------------------------




Notwithstanding Section 1(a)(i) and Section 1(a)(ii) above, if your termination
of employment with PNC is an Anticipatory Termination, then commencing
immediately after your Termination Date, the provisions of Section 1(a)(i) and
Section 1(a)(ii) will no longer apply and will be replaced with the following
provision:


“No-Hire. You agree that you will not, for a period of one year after your
Termination Date, employ or offer to employ, solicit, actively interfere with
PNC or any PNC affiliate’s relationship with, or attempt to divert or entice
away, any officer of PNC or any affiliate of PNC.”


(b)Confidentiality. During your employment with PNC and thereafter regardless of
the reason for termination of such employment, you will not disclose or use in
any way any confidential business or technical information or trade secret
acquired in the course of such employment, all of which is the exclusive and
valuable property of PNC whether or not conceived of or prepared by you, other
than (i) information generally known in PNC’s industry or acquired from public
sources, (ii) as required in the course of employment by PNC, (iii) as required
by any court, supervisory authority, administrative agency or applicable law, or
(iv) with the prior written consent of PNC. Nothing in this Agreement, including
this Section 1(b), is intended to limit you from reporting possible violations
of law or regulation to any governmental entity or any self-regulatory
organization or making other disclosures that are protected under the
whistleblower provisions of federal, state or local law or regulation. You
further understand and agree that you are not required to contact or receive
consent from PNC before engaging in such communications with any such
authorities.


(c)Ownership of Inventions. You will promptly and fully disclose to PNC any and
all inventions, discoveries, improvements, ideas or other works of inventorship
or authorship, whether or not patentable, that have been or will be conceived
and/or reduced to practice by you during the term of your employment with PNC,
whether alone or with others, and that are (i) related directly or indirectly to
the business or activities of PNC or (ii) developed with the use of any time,
material, facilities or other resources of PNC (“Developments”). You agree to
assign and hereby do assign to PNC or its designee all of your right, title and
interest, including copyrights and patent rights, in and to all Developments.
You will perform all actions and execute all instruments that PNC or any
subsidiary will deem necessary to protect or record PNC’s or its designee’s
interests in the Developments. The obligations of this Section 1(c) will be
performed by you without further compensation and will continue beyond your
Termination Date.


(d)Enforcement Provisions. You understand and agree to the following provisions
regarding enforcement of Section 1 of this Agreement:


i.    Equitable Remedies. A breach of the provisions of Sections 1(a) – 1(c)
will cause PNC irreparable harm, and PNC will therefore be entitled to seek
issuance of immediate, as well as permanent, injunctive relief restraining you,
and


-1-

--------------------------------------------------------------------------------




each and every person and entity acting in concert or participating with you,
from initiation and/or continuation of such breach.


ii.    Tolling Period. If it becomes necessary or desirable for PNC to seek
compliance with the provisions of Section 1(a) by legal proceedings, the period
during which you will comply with said provisions will extend for a period of 12
months from the date PNC institutes legal proceedings for injunctive or other
relief.


iii.    Reform. If any of Sections 1(a) – 1(c) are determined by a court of
competent jurisdiction to be unenforceable because unreasonable either as to
length of time or area to which the restriction applies, it is the intent of
both parties that the court reduce and reform the restriction so as to apply the
greatest limitations considered enforceable by the court.


iv.    Waiver of Jury Trial. Each of you and PNC hereby waives any right to
trial by jury with regard to any suit, action or proceeding under or in
connection with any of Sections 1(a) – 1(c).


v.    Application of Defend Trade Secrets Act. Regardless of any other provision
in this Agreement, you may be entitled to immunity and protection from
retaliation under the Defend Trade Secrets Act of 2016 for disclosing trade
secrets under certain limited circumstances, as set forth in PNC’s Defend Trade
Secrets Act policy. The policy is available for viewing on PNC’s intranet under
the “PNC Ethics” page.


2.    Capital Adjustments upon a Change of Control. Upon the occurrence of a
Change of Control, (a) the number, class and kind of PSUs then outstanding under
the Award will automatically be adjusted to reflect the same changes as are made
to outstanding shares of Common Stock generally, (b) the value per share unit of
any share-denominated award amount will be measured by reference to the per
share value of the consideration payable to a holder of Common Stock in
connection with such Corporate Transaction or Transactions if applicable, and
(c) with respect to stock-payable PSUs only, if the effect of the Corporate
Transaction or Transactions on a holder of Common Stock is to convert that
shareholder’s holdings into consideration that does not consist solely (other
than as to a minimal amount) of shares of Common Stock, then the entire value of
any payment to be made to you will be made solely in cash at the applicable time
specified in this Agreement.


3.    Fractional Shares. No fractional Shares will be delivered to you. If the
outstanding vested PSUs being settled in Shares include a fractional interest,
such fractional interest will be eliminated by rounding down to the nearest
whole share unit.    




-2-

--------------------------------------------------------------------------------




4.    No Rights as a Shareholder. You will have no rights as a shareholder of
the Corporation by virtue of this Award unless and until Shares are issued and
delivered in settlement of the Award pursuant to and in accordance with this
Agreement.


5.    Transfer Restrictions.


(a)    The Award may not be sold, assigned, transferred, exchanged, pledged, or
otherwise alienated or hypothecated.


(b)    If you are deceased at the time any outstanding vested PSUs are settled
and paid out in accordance with the terms of this Agreement, such delivery of
Shares, cash payment or other payment (as applicable) shall be made to the
executor or administrator of your estate or to your other legal representative
or, as permitted under the election procedures of the Plan’s third-party
administrator, to your designated beneficiary, in each case, as determined in
good faith by the Corporation. Any delivery of Shares, cash payment or other
payment made in good faith by the Corporation to your executor, other legal
representative or permissible designated beneficiary, or retained by the
Corporation for taxes pursuant to Section 6 of this Appendix A, shall extinguish
all right to payment hereunder.


6.    Withholding Taxes.
  
(a)You shall be solely responsible for any applicable taxes (including, without
limitation, income and excise taxes), penalties and interest that you incur in
connection hereunder. The Corporation will, at the time any withholding tax
obligation arises in connection herewith, retain an amount sufficient to satisfy
the minimum amount of taxes then required to be withheld by the Corporation in
connection therewith from amounts then payable hereunder to you.


(b)If any such withholding is required prior to the time amounts are payable to
you hereunder or if such amounts are not sufficient to satisfy such obligation
in full, the withholding will be taken from other compensation then payable to
you or as otherwise determined by PNC.


(c)The Corporation will withhold cash from any amounts then payable to you
hereunder that are settled in cash. Unless the Committee or PNC Designated
Person determines otherwise, with respect to stock-payable PSUs only, the
Corporation will retain whole Shares from any amounts then payable to you
hereunder (or pursuant to any other PSUs previously awarded to you under the
Plan) in the form of Shares. For purposes of this Section 6(c), Shares retained
to satisfy applicable withholding tax requirements will be valued at their Fair
Market Value on the date the tax withholding obligation arises (as such date is
determined by the Corporation).


7.    Employment. Neither the granting of the Award nor any payment with respect
to such Award authorized hereunder nor any term or provision of this Agreement


-3-

--------------------------------------------------------------------------------




shall constitute or be evidence of any understanding, expressed or implied, on
the part of PNC to employ you for any period or in any way alter your status as
an employee at will.


8.    Miscellaneous.


(a)Subject to the Plan and Interpretations. In all respects the Award and this
Agreement are subject to the terms and conditions of the Plan, which has been
made available to you and is incorporated herein by reference. The terms of the
Plan will not be considered an enlargement of any benefits under this Agreement.
If the Plan and this Agreement conflict, the provisions of the Plan will govern.
Interpretations of the Plan and this Agreement by the Committee are binding on
you and PNC.


(b)Governing Law and Jurisdiction. This Agreement is governed by and construed
under the laws of the Commonwealth of Pennsylvania, without reference to its
conflict of laws provisions. Any dispute or claim arising out of or relating to
this Agreement or claim of breach hereof will be brought exclusively in the
Federal court for the Western District of Pennsylvania or in the Court of Common
Pleas of Allegheny County, Pennsylvania. By execution of this Agreement, you and
PNC hereby consent to the exclusive jurisdiction of such courts, and waive any
right to challenge jurisdiction or venue in such courts with regard to any suit,
action, or proceeding under or in connection with this Agreement.


(c)Headings; Entire Agreement. Headings used in this Agreement are provided for
reference and convenience only, are not considered part of this Agreement, and
will not be employed in the construction of this Agreement. This Agreement,
including any appendices or exhibits attached hereto, constitutes the entire
agreement between you and PNC with respect to the subject matters addressed
herein, and supersedes all other discussions, negotiations, correspondence,
representations, understandings and agreements between the parties concerning
the subject matters hereof.


(d)Modification. Modifications or adjustments to the terms of this Agreement may
be made by the Corporation as permitted in accordance with the Plan or as
provided for in this Agreement. No other modification of the terms of this
Agreement will be effective unless embodied in a separate, subsequent writing
signed by you and by an authorized representative of the Corporation.


(e)No Waiver. Failure of PNC to demand strict compliance with any of the terms,
covenants or conditions of this Agreement will not be deemed a waiver of such
term, covenant or condition, nor will any waiver or relinquishment of any such
term, covenant or condition on any occasion or on multiple occasions be deemed a
waiver or relinquishment of such term, covenant or condition.


(f)Severability. The restrictions and obligations imposed by this Agreement are
separate and severable, and it is the intent of both parties that if any
restriction or


-4-

--------------------------------------------------------------------------------




obligation imposed by any of these provisions is deemed by a court of competent
jurisdiction to be void for any reason whatsoever, the remaining provisions,
restrictions and obligations will remain valid and binding upon you.


(g)Applicable Laws. Notwithstanding anything in this Agreement, PNC will not be
required to comply with any term, covenant or condition of this Agreement if and
to the extent prohibited by law, including but not limited to Federal banking
and securities regulations, or as otherwise directed by one or more regulatory
agencies having jurisdiction over PNC.


(h)Compliance with Section 409A of the Internal Revenue Code. It is the
intention of the parties that the Award and this Agreement comply with the
provisions of Section 409A of the Internal Revenue Code to the extent, if any,
that such provisions are applicable. This Agreement will be administered in a
manner consistent with this intent, including as set forth in Section 20 of the
Plan. If the Award includes a “series of installment payments” (within the
meaning of Section 1.409A-2(b)(2)(iii) of the Treasury Regulations), your right
to the series of installment payments will be treated as a right to a series of
separate payments and not as a right to a single payment.


[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]


-5-

--------------------------------------------------------------------------------


ex105018psuogav1image1.jpg [ex105018psuogav1image1.jpg]





THE PNC FINANCIAL SERVICES GROUP, INC.
2016 INCENTIVE AWARD PLAN


PERFORMANCE SHARE UNITS AWARD AGREEMENT


APPENDIX B


DEFINITIONS


Certain Definitions. Except as otherwise provided, the following definitions
apply for purposes of this Agreement.


“Anticipatory Termination” means a termination of employment where PNC
terminates your employment with PNC (other than for Misconduct or Disability)
prior to the date on which a Change of Control occurs, and you reasonably
demonstrated that such termination of employment (i) was at the request of a
third party that has taken steps reasonably calculated to effect a Change of
Control or (ii) otherwise arose in connection with or in anticipation of a
Change of Control.
 
“Award Effective Date” has the meaning set forth in Section A of this Agreement.
 
“Change of Control” means:


(a)    Any Person becomes the beneficial owner (within the meaning of Rule 13d-3
promulgated under the Exchange Act) of 20% or more of either (x) the
then-outstanding shares of Common Stock (the “Outstanding PNC Common Stock”) or
(y) the combined voting power of the then-outstanding voting securities of the
Corporation entitled to vote generally in the election of directors (the
“Outstanding PNC Voting Securities”). The following acquisitions will not
constitute a Change of Control for purposes of this definition: (1) any
acquisition directly from the Corporation, (2) any acquisition by the
Corporation, (3) any acquisition by any employee benefit plan (or related trust)
sponsored or maintained by the Corporation or any company controlled by,
controlling or under common control with the Corporation (an “Affiliated
Company”), (4) any acquisition pursuant to an Excluded Combination (as defined
below) or (5) an acquisition of beneficial ownership representing between 20%
and 40%, inclusive, of the Outstanding PNC Voting Securities or Outstanding PNC
Common Stock if the Incumbent Board (as defined below) as of immediately prior
to any such acquisition approves such acquisition either prior to or immediately
after its occurrence;


(b)    Individuals who, as of the date hereof, constitute the Board (the
“Incumbent Board”) cease for any reason to constitute at least a majority of the
Board (excluding any Board seat that is vacant or otherwise unoccupied). For
purposes of this definition, any individual becoming a director subsequent to
the date hereof whose election, or nomination for election by the shareholders
of the Corporation, was approved


1

--------------------------------------------------------------------------------




by a vote of at least two‑thirds of the directors then comprising the Incumbent
Board will be considered as though such individual was a member of the Incumbent
Board, but excluding, for this purpose, any such individual whose initial
assumption of office occurs as a result of an actual or threatened election
contest with respect to the election or removal of directors or other actual or
threatened solicitation of proxies or consents by or on behalf of a Person other
than the Board;


(c)    Consummation of a reorganization, merger, statutory share exchange or
consolidation or similar transaction involving the Corporation or any of its
subsidiaries, a sale or other disposition of all or substantially all of the
assets of the Corporation, or the acquisition of assets or stock of another
entity by the Corporation or any of its subsidiaries (each, a “Business
Combination”). A transaction otherwise meeting the definition of Business
Combination will not be treated as a Change of Control if following completion
of the transaction all or substantially all of the beneficial owners of the
Outstanding PNC Common Stock and the Outstanding PNC Voting Securities
immediately prior to such Business Combination beneficially own, directly or
indirectly, more than 60% of the then-outstanding shares of Common Stock (or,
for a non-corporate entity, equivalent securities) and the combined voting power
of the then-outstanding voting securities entitled to vote generally in the
election of directors (or, for a non‑corporate entity, equivalent governing
body), as the case may be, of the entity resulting from such Business
Combination (including, without limitation, an entity that, as a result of such
transaction, owns the Corporation or all or substantially all of the
Corporation’s assets either directly or through one or more subsidiaries) in
substantially the same proportions as their ownership immediately prior to such
Business Combination of the Outstanding PNC Common Stock and the Outstanding PNC
Voting Securities, as the case may be (such a Business Combination, an “Excluded
Combination”); or


(d)    Approval by the shareholders of the Corporation of a complete liquidation
or dissolution of the Corporation.


“Competitive Activity” means any participation in, employment by, ownership of
any equity interest exceeding one percent in, or promotion or organization of,
any Person other than PNC (1) engaged in business activities similar to some or
all of the business activities of PNC during your employment or (2) engaged in
business activities that you know PNC intends to enter within the next 12 months
(or, if after your Termination Date, within the first 12 months after your
Termination Date), in either case whether you are acting as agent, consultant,
independent contractor, employee, officer, director, investor, partner,
shareholder, proprietor or in any other individual or representative capacity
therein. For purposes of Competitive Activity as defined herein (and as such
similar term is defined in any equity-based award agreement held by you), the
term “subsidiary” will not include any company in which PNC holds an interest
pursuant to its merchant banking authority.


“Detrimental Conduct” means:




-1-

--------------------------------------------------------------------------------




(a)    You have engaged in, without the prior written consent of PNC (with
consent to be given or withheld at PNC’s sole discretion), in any Competitive
Activity in the Restricted Territory at any time during the period of your
employment with PNC and the 12-month period following your Termination Date;


(b)    any act of fraud, misappropriation, or embezzlement by you against PNC or
one of its subsidiaries or any client or customer of PNC or one of its
subsidiaries; or


(c)    you are convicted (including a plea of guilty or of nolo contendere) of,
or you enter into a pre-trial disposition with respect to, the commission of a
felony that relates to or arises out of your employment or other service
relationship with PNC.


You will be deemed to have engaged in Detrimental Conduct for purposes of this
Agreement only if and when the Committee or other PNC Designated Person
determines that you have engaged in conduct described in clause (a) or clause
(b) above or that an event described in clause (c) above has occurred with
respect to you. Detrimental Conduct will not apply to conduct by or activities
of successors to the Award by will or the laws of descent and distribution in
the event of your death.


No determination that you have engaged in Detrimental Conduct may be made (x) on
or after your Termination Date if your termination of employment was an
Anticipatory Termination or (y) between the time PNC enters into an agreement
providing for a Change of Control and the time such agreement either terminates
or results in a Change of Control.


“Final Award Date” means (a) the date on which the Committee makes its
determination as to the size of the payout to be paid out to you in accordance
with this Agreement (such payout amount, the “Final Award”), if any, following
the end of the Performance Period, (b) in the event of your death prior to the
last calendar year of the Performance Period, the date on which the Committee
makes its determination of a Final Award, if any, following the calendar year of
your death, or (c) if a Change of Control has occurred prior to the date
described in (a) and a Final Award has been authorized, the date upon which the
service requirements are satisfied.


“Good Reason” means the definition of Good Reason contained in the Change of
Control Employment Agreement between you and PNC or any substitute employment
agreement entered into between you and PNC then in effect or, if none, the
occurrence of any of the following events without your consent:


(a)    the assignment of any duties to you inconsistent in any material respect
with your position (including status, offices, titles and reporting
requirements), or any other material diminution in such position, authority,
duties or responsibilities;


(b)     any material reduction in your rate of base salary or the amount of your
annual bonus opportunity (or, if less, the bonus opportunity established for
PNC’s


-2-

--------------------------------------------------------------------------------




similarly situated employees for any year), or a material reduction in the level
of any other employee benefits for which you are eligible receive below those
offered to PNC’s similarly situated employees;
 
(c)     PNC’s requiring you to be based at any office or location outside of a
fifty (50)-mile radius from the office where you were employed on the Grant
Date;


(d)    any action or inaction that constitutes a material breach by PNC of any
agreement entered into between you and PNC; or


(e)     the failure by PNC to require any successor (whether direct or indirect,
by purchase, merger, consolidation or otherwise) to all or substantially all of
the business and/or assets of PNC to assume expressly and agree to perform this
Agreement in the same manner and to the same extent that PNC would be required
to perform it if no such succession had taken place.


Notwithstanding the foregoing, none of the events described above shall
constitute Good Reason unless and until (i) you first notify PNC in writing
describing in reasonable detail the condition which constitutes Good Reason
within 90 days of its initial occurrence, (ii) PNC fails to cure such condition
within 30 days after receipt of such written notice, and (iii) you terminate
employment within two years of its initial occurrence.


Your mental or physical incapacity following the occurrence of an event
described above in clauses (a) through (e) shall not affect your ability to
terminate employment for Good Reason, and your death following delivery of a
notice of termination for Good Reason shall not affect your estate’s entitlement
to severance payments benefits provided hereunder upon a termination of
employment for Good Reason.


“Misconduct” means, as it relates to an Anticipatory Termination or following a
Change of Control, (a) your willful and continued failure to substantially
perform your duties with PNC (other than any such failure resulting from
incapacity due to physical or mental illness), after a written demand for
substantial performance is delivered to you by the Board or the CEO that
specifically identifies the manner in which the Board or the CEO believes that
you have not substantially performed your duties; or (b) your willful engagement
in illegal conduct or gross misconduct that is materially and demonstrably
injurious to PNC or any of its subsidiaries. For purposes of clauses (a) and
(b), no act or failure to act, on your part, shall be considered willful unless
it is done, or omitted to be done, by you in bad faith and without reasonable
belief that your action or omission was in the best interests of PNC. Any act,
or failure to act, based upon the instructions or prior approval of the Board,
the CEO or your superior or based upon the advice of counsel for PNC, will be
conclusively presumed to be done, or omitted to be done, by you in good faith
and in the best interests of PNC.




-3-

--------------------------------------------------------------------------------




Your cessation of employment will be deemed to be a termination of your
employment with PNC for Misconduct only if and when there shall have been
delivered to you, as part of the notice of your termination, a copy of a
resolution duly adopted by the affirmative vote of not less than a majority of
the entire membership of the Board, at a Board meeting called and held for the
purpose of considering such termination, finding on the basis of clear and
convincing evidence that, in the good faith opinion of the Board, you are guilty
of conduct described in clause (a) or clause (b) above and, in either case,
specifying the particulars thereof in detail. Such resolution shall be adopted
only after (i) reasonable notice of such Board meeting is provided to you,
together with written notice that PNC believes that you are guilty of conduct
described in clause (a) or clause (b) above and, in either case, specifying the
particulars thereof in detail, and (ii) you are given an opportunity, together
with counsel, to be heard before the Board.


“Payout Share Units” refers to the performance-adjusted number of units that are
eligible to vest.


“Person” means any individual, entity or group (within the meaning of Section
13(d)(3) or 14(d)(2) of the Exchange Act.


“PNC Designated Person” means (a) the Committee or its delegate if you are (or
were when you ceased to be an employee of PNC) either a member of the Corporate
Executive Group (or equivalent successor classification) or subject to the
reporting requirements of Section 16(a) of the Exchange Act with respect to PNC
securities (or both); or (b) the Committee, the CEO, or the Chief Human
Resources Officer of PNC, or any other individual or group as may be designated
by one of the foregoing to act as PNC Designated Person for purposes of this
Agreement.


“Qualifying Termination” has the meaning set forth in Section B of this
Agreement.


“Restricted Territory” means (a) if you are employed by (or, if you are not an
employee, providing the majority of your services to) PNC in the United States
or Canada as of the Termination Date, the United States and Canada, (b) if you
are employed by (or, if you are not an employee, providing the majority of your
services to) PNC in the United Kingdom as of the Termination Date, the United
Kingdom or (c) if you are employed by (or, if you are not an employee, providing
the majority of your services to) PNC in Germany as of the Termination Date,
Germany or the United Kingdom.


“Retirement” means your termination of employment with PNC at any time for any
reason (other than termination of employment by reason of your death, by PNC for
Cause or by reason of termination of employment in connection with a divestiture
of assets or a divestiture of one or more subsidiaries of PNC if the Committee
or the CEO or his or her designee so determines prior to such divestiture) on or
after the first date on which you have both attained at least age 55 and
completed five years of service, where a year of service is determined in the
same manner as the determination of a year of vesting service calculated under
the provisions of The PNC Financial Services Group, Inc. Pension Plan.


-4-

--------------------------------------------------------------------------------






“Termination Date” means the last day of your employment with PNC. If you are
employed by a Subsidiary that ceases to be a Subsidiary or ceases to be a
consolidated subsidiary of the Corporation under the United States generally
accepted accounting principles and you do not continue to be employed by or
otherwise have a Service Relationship with PNC, then for purposes of this
Agreement, your employment with PNC terminates effective at the time this
occurs.




-5-

--------------------------------------------------------------------------------


ex105018psuogav1image1.jpg [ex105018psuogav1image1.jpg]




THE PNC FINANCIAL SERVICES GROUP, INC.
2016 INCENTIVE AWARD PLAN


PERFORMANCE SHARE UNITS AWARD AGREEMENT


APPENDIX C


PERFORMANCE-BASED VESTING CONDITIONS


The following table sets forth the performance-based vesting conditions of the
Award:


 
 
 
1.    
General Overview and Definitions
Performance-based vesting and payout of your Award is determined based on the
level of satisfaction of three performance metrics during the Performance Period
– two corporate performance metrics and one risk-related performance metric.
These metrics are described in more detail in the paragraphs below.


“PNC” for purposes of this Appendix C as it refers to performance-based vesting
conditions means the Corporation and its consolidated subsidiaries for financial
reporting purposes.


Each performance metric will be measured or reviewed on an annual basis for each
calendar year (i.e., calendar year 2018, calendar year 2019 and calendar year
2020) during the Performance Period (each, a “Performance Year”). A Performance
Year may refer to a partial calendar year in certain limited circumstances
(e.g., in connection with death or a Change of Control) as further described in
this Appendix C.


The three performance metrics are:


1.    Relative Average EPS Growth - Annual growth in earnings per share,
measured for each Performance Year and then averaged for the Performance Period
and compared to similar performance of other members of PNC’s Peer Group based
on PNC’s percentile rank using a continuous percentile rank calculation
(“Relative Average EPS Growth”), where for purposes of this definition:





-1-

--------------------------------------------------------------------------------





 
 
a.    “EPS” means the publicly-reported diluted earnings per share of PNC or
other Peer Group members for the Performance Year, in each case as adjusted, on
an after-tax basis, for the impact of the items set forth in paragraph 3 below
(rounded to the nearest cent), and


b.    “EPS Growth,” with respect to a given Performance Year, means the growth
or decline in EPS achieved by PNC or other Peer Group members for that
Performance Year as compared to EPS for the comparable period of the prior
calendar year, expressed as a percentage (rounded to the nearest one-hundredth).


c.    “Peer Group” refers to the Committee-determined peer group as of the Grant
Date. Performance will be measured based on the Peer Group on the last day of
the Performance Period, taking into account name changes and the elimination
from the Peer Group of any members since the beginning of the Performance Period
(e.g., due to consolidation or merger).


The Peer Group for this Award consists of the following members: PNC, Bank of
America Corporation, BB&T Corporation, Capital One Financial Corporation,
Citizens Financial Group, Inc., Fifth Third Bancorp, JPMorgan Chase & Co.,
KeyCorp, M&T Bank Corporation, Regions Financial Corporation, SunTrust Banks,
Inc., U.S. Bancorp, and Wells Fargo & Company


2.    Average ROE - Annual return on equity (“ROE”), with specified adjustments
as described in paragraph 3, measured for each Performance Year and then
averaged for the Performance Period (“Average ROE”) and compared to specified
performance targets established by the Committee.


3.    CET1 Ratio - Whether PNC has met or exceeded the common equity Tier 1
capital spot ratio limit as then in effect and applicable to The PNC Financial
Services



-2-

--------------------------------------------------------------------------------





 
 


Group, Inc. (“CET1 Ratio”) (which may be on a pro forma fully phased-in basis,
if applicable) as set forth in PNC’s Enterprise Capital Management Policy (or
any successor policy) and monitored at least quarterly.


All performance metrics, including any adjustments, will be determined on the
basis of:


(x) with respect to PNC’s absolute performance, PNC’s internal financial
information;


(y) with respect to PNC’s relative performance to other members of the Peer
Group, either publicly-disclosed financial information or, in the case of PNC,
internal financial information that is anticipated to be publicly disclosed in
an upcoming filing with the SEC; and


(z) with respect to other members of the Peer Group, publicly-disclosed
financial information,


in each case, only where such amounts can be reasonably determined as of the
date immediately prior to the date the Committee makes its determination as to
the size of the payout.
 
 
 
2.    
Calculating Corporate Performance Metrics
(a) Calculating Average ROE. For each Performance Year, annual ROE (expressed as
a percentage, rounded to the nearest one-hundredth) is calculated and adjusted
for the items set forth in paragraph 3. At the end of the Performance Period,
Average ROE is determined by calculating the average of PNC’s annual ROE for
each Performance Year, then rounding to the nearest one-hundredth.


(b) Calculating Relative Average EPS Growth. Annual EPS Growth for PNC and each
other member of the Peer Group is calculated for each Performance Year, adjusted
for the items set forth in paragraph 3, expressed as a percentage and rounded to
the nearest one-hundredth.


At the end of the Performance Period, the annual EPS Growth percentages for each
Performance Year are averaged. PNC’s average EPS Growth is compared to the
average of each other member of the Peer Group to



-3-

--------------------------------------------------------------------------------





 
 
determine PNC’s percentile rank, based on a continuous percentile rank
calculation and expressed as a percentage (rounded to the nearest
one-hundredth).


(c) Calculating the Corporate Performance Factor.  


(i) Once the Average ROE and Relative Average EPS Growth are determined, a
corporate performance factor, expressed as a percentage, is calculated using the
table attached as Exhibit 1, applying bilinear interpolation and rounding to the
nearest one-hundredth (such percentage, the “Corporate Performance Factor”). The
Corporate Performance Factor will range from 0.00% to 150.00%. The Corporate
Performance Factor may be adjusted by the Committee as described in paragraph 7.


(ii) In the event of your death or a Change of Control, the provisions of
paragraph 8 will govern the calculation of the Corporate Performance Factor.


 
 
 
3.    
Adjustments to Corporate Performance Metrics
For purposes of measuring (a) EPS Growth performance for PNC and other members
of the Peer Group or (b) ROE for PNC, earnings or EPS performance results, as
applicable, will be adjusted, on an after-tax basis, for the impact of any of
the following where such impact occurs during a given Performance Year (or, if
applicable, during the prior year comparison period for a given year):


•    discontinued operations (as such term is used under GAAP);
•    acquisition costs and merger integration costs;
•    in PNC’s case, the net impact on PNC of significant gains or losses related
to BlackRock transactions; and
•    items resulting from a change in U.S. federal tax law, which includes
one-time adjustments to U.S. federal tax law (i.e., benefits or losses
associated with the revaluation of assets or liabilities due to a change in tax
law), but does not include (i) any going-forward changes to run rate income as a
result of a change in U.S. federal tax law, to the extent such going-forward
changes are reasonably determinable, or (ii) benefits or losses realized from
the resolution of certain outstanding tax matters (e.g., court decision that
reverses an earlier tax



-4-

--------------------------------------------------------------------------------





 
 
•    position) or changes in a company’s organizational tax structure.


In the case of the EPS growth metric and the ROE performance metric, there will
be an additional adjustment to add the amount disclosed as provision for credit
losses (or the equivalent) and subtract the amount disclosed as total net
charge-offs.


In the case of the EPS growth metric, the impact of any stock splits (whether in
the form of a stock split or a stock dividend) may result in an additional
adjustment.


Adjustments will be made if the impact of such events occurs during a
Performance Year (or partial year, if applicable), or, for purposes of
determining EPS Growth, during the prior year comparison period for a
Performance Year.


The Committee may also take into account other unusual or nonrecurring
adjustments (applied on a consistent basis) in determining the Final Award.


After-tax adjustments for PNC and, where applicable, other members of the Peer
Group, will be calculated using the same methodology for making such adjustments
on an after-tax basis.


 
 
 
4.    
Applying the Risk Performance Metric
(a) CET1 Ratio Generally. The Award is subject to one risk performance factor
based on whether PNC has met or exceeded the CET1 Ratio as of the last day of
each Performance Year. The current CET1 Ratio is 7.0%.


(b) Determination of Annual CET1 Ratio. As soon as practicable following the end
of the Performance Period, PNC will present information to the Committee
relating to (i) the CET1 Ratio compared to (ii) the actual CET1 Ratio achieved
by PNC with respect to each Performance Year, based on PNC’s publicly reported
financial results for the period ending on the applicable end date.


•    If PNC meets or exceeds the CET1 Ratio for each Performance Year, the risk
performance metric is satisfied.


•    If PNC does not meet the CET1 Ratio for a Performance Year, 1/3 of the
target number of PSUs are eligible for forfeiture on the Final Award Date. The
Committee will conduct a final review and adjust the target number of PSUs
accordingly as of the Final Award Date.





-5-

--------------------------------------------------------------------------------





 
 
 
5.    
Risk Performance Review Adjustment
In addition, and independent from the CET1 Ratio performance metric described in
paragraph 4 above, on or prior to the Final Award Date, the Committee has the
discretion to conduct a risk performance review relating to a risk-related
action of potentially material consequence to PNC.


If the Committee exercises its discretion to conduct a risk performance review,
the Committee will review and determine if a downward adjustment for risk
performance is appropriate. If so, the Committee will determine the size of the
risk adjustment to the Corporate Performance Factor (including reducing such
Corporate Performance Factor to zero).


Any determination to conduct a risk performance review will be made shortly
after the close of the Performance Period, but no later than the 45th day
following the close of the Performance Period, and any required review will be
conducted no later than the end of the first quarter following the close of the
Performance Period.


 
 
 
6.    
Committee Discretion
Notwithstanding the levels of corporate and risk performance achieved by PNC,
the Committee may use its discretion to reduce or increase the number of Payout
Share Units (including a reduction to zero) as it deems equitable to maintain
the intended economics of the Award in light of changed circumstances.


Such circumstances are limited to external events affecting PNC, its financial
statements or members of its Peer Group that are substantially outside of PNC’s
control and could not reasonably be planned for as of the Grant Date.


Discretion in Connection with a Change of Control.  The Committee will have no
discretion to adjust the calculated maximum Payout Share Units following a
Change of Control or during a Change of Control Coverage Period. In the event
(a) your termination of employment with PNC is an Anticipatory Termination, (b)
a Change of Control is pending, and (c) the Committee-determined Final Award
Date occurs prior to the Change of Control, the Committee will have no
discretion to adjust your calculated maximum Payout Share Units under these
circumstances.


 
 
 



-6-

--------------------------------------------------------------------------------





7.    
Calculation of Payout Share Units and Determination of Final Award
Following the end of the Performance Period, the Committee reviews performance
against the performance metrics and makes its determination as to the Final
Award, as follows:


(1) Application of Risk Performance Metric - The Committee first determines
whether or not to reduce the target number of PSUs under the Award, based on the
application of the risk performance metric, as follows:


(a)    If PNC has met or exceeded the CET1 Ratio for each Performance Year,
there is no reduction in the number of target PSUs under the Award.
  
(b)    If PNC has not met the CET1 Ratio for any Performance Year, then for each
Performance Year the CET1 Ratio was not met, the Committee can elect to reduce
the target number of PSUs by one-third.


(2) Committee Review of Performance Factor - Next, the Committee determines
whether to approve the calculated Corporate Performance Factor, a lower
percentage or a higher percentage based on application of any risk-related
adjustment (described in paragraph 5) or other Committee discretion consistent
with paragraph 6.


(3) Final Award Determination - Once the Committee approves the final Corporate
Performance Factor, it applies this percentage to (x) the target number of PSUs
(as reduced for any failure to meet the CET1 Ratio during the Performance
Period), and rounds down to the nearest whole share unit. The resulting amount
is the number of Payout Share Units that are eligible to vest and be settled on
the Final Award Date (i.e., the Final Award). In no event can the size of the
Final Award be greater than 150.00% of the target number of PSUs.





-7-

--------------------------------------------------------------------------------





 
 
(4) Special Rules Regarding the Final Award Date – The Final Award will become
vested and payable as of the Final Award Date, which term is defined in Appendix
B. The Final Award Date is typically the date on which the Committee makes its
determination as to the size of the payout to be paid out to you, but:
•    In the event of a Change of Control, the amount of Payout Share Units will
be calculated (as of the date of the Change of Control) as described in
paragraph 8 below and determination of the Final Award will be made as soon as
practicable after the Change of Control.
•    In the event of your death (prior to a Change of Control), the amount of
Payout Share Units will be calculated as described in paragraph 8 below as soon
as practicable following the calendar year of your death. In the event of your
death following a Change of Control, the Payout Share Units and the Final Award
Date will be determined as described above.


 
 
 
8.    
Determination of Payout Share Units Upon Death or a Change of Control
 
Death
Notwithstanding anything to the contrary in this Agreement, if your employment
with PNC ceases by reason of your death (or if you die following a termination
of employment with PNC due to Disability or Retirement or following an
Anticipatory Termination), but prior to the Committee-determined Final Award
Date, then the total number of Payout Share Units is calculated based on (a)
target corporate performance for all Performance Years and (b) actual risk
performance for the completed Performance Years and the Performance Year in
which the date of death occurs, and no risk adjustments for any remaining years
in the Performance Period. The amount of Payout Share Units is rounded down to
the nearest whole share unit. This amount is not pro-rated, but remains subject
to the Committee’s exercise of discretion.


If a Change of Control occurs after your death and in the same calendar year of
your death (but prior to the time the Committee makes a Final Award
determination), the Final Award will be calculated as described below under
“Change of Control” as though you remained continuously employed with PNC as of
the Change of Control.





-8-

--------------------------------------------------------------------------------





 
Change of Control




Upon a Change of Control, the total number of Payout Share Units is calculated
based on (a) target corporate performance for all Performance Years and (b)
actual risk performance for the completed Performance Years, rounded down to the
nearest whole share unit. For any remaining Performance Years (including the
year of the Change of Control), if the CET1 Ratio was not met or exceeded as of
the quarter-end immediately preceding the Change of Control, then for each
Performance Year, one-third of the target number of PSUs will be forfeited and
expire as of the Change of Control.


The Committee does not have discretion to adjust this amount of Payout Share
Units.


 
 
 
9.    
Definition of Change of Control Coverage Period
“Change of Control Coverage Period” means a period commencing on the occurrence
of a Change of Control Triggering Event (defined below) and ending upon the
earlier to occur of (a) the date of a Change of Control Failure (defined below)
and (b) the date of a Change of Control. After the termination of any Change of
Control Coverage Period, another Change of Control Coverage Period will commence
upon the occurrence of another Change of Control Triggering Event.


For purposes of this definition:
•    a “Change of Control Triggering Event” means the occurrence of either of
the following: (i) the Board or the Corporation’s shareholders approve a
Business Combination, other than an Excluded Combination (as defined in the
definition of Change of Control in Appendix B), or (ii) the commencement of a
proxy contest in which any Person seeks to replace or remove a majority of the
members of the Board
•    a “Change of Control Failure” means: (x) with respect to a Change of
Control Triggering Event, the Corporation’s shareholders vote against the
transaction approved by the Board or the agreement to consummate the transaction
is terminated; or (y) with respect to a Change of Control Triggering Event
described in clause (ii) of the definition above, the proxy contest fails to
replace or remove a majority of the members of the Board.
 
 
 



-9-

--------------------------------------------------------------------------------





10.    
Committee Determination
The Committee may make prospective adjustments to the Award. All determinations
made by the Committee or otherwise by PNC hereunder shall be made in its sole
discretion and shall be final, binding and conclusive for all purposes on all
parties.







-10-

--------------------------------------------------------------------------------


ex105018psuogav1image1.jpg [ex105018psuogav1image1.jpg]






EXHIBIT 1: CORPORATE PERFORMANCE FACTOR


Once Average ROE and Relative Average EPS Growth are determined, the Corporate
Performance Factor is calculated using the table below.
Bilinear interpolation applies for performance between the threshold and maximum
levels (in either direction). If Average ROE falls below the threshold in the
table below, and PNC’s percentile rank relating to average relative EPS is at or
below the 25th percentile, the award is eligible for forfeiture.
The calculated payout percentage will range from 0.00% to 150.00%.
 
 
 
Relative EPS Growth
 
 
PNC Percentile Rank at the 25th percentile or below
PNC Percentile Rank at the 50th percentile
PNC Percentile Rank at the 75th percentile or above
Absolute ROE
13.00%
100.0%
125.0%
150.0%
11.50%
87.5%
112.5%
137.5%
10.50%
75.0%
100.0%
125.0%
9.50%
62.5%
87.5%
100.0%
8.00%
50.0%
75.0%
87.5%
Below
0.0%
25.0%
50.0%











-i-

--------------------------------------------------------------------------------


ex105018psuogav1image1.jpg [ex105018psuogav1image1.jpg]






IN WITNESS WHEREOF, the Corporation has caused this Agreement to be signed on
its behalf as of the Grant Date.




THE PNC FINANCIAL SERVICES GROUP, INC.


By:






ATTEST:


By:








ACCEPTED AND AGREED TO by GRANTEE




___________________________________
Grantee







